Citation Nr: 0714157	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for disc narrowing of the lumbar spine with 
arthritis.

2.  On and after September 23, 2002, entitlement to an 
increased evaluation for disc narrowing of the lumbar spine 
with arthritis, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine disability with arthritis.

4.  On and after September 23, 2002, entitlement to an 
increased evaluation for a cervical spine disability with 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1974 to 
June 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to an initial evaluation in excess 
of 10 percent for disc narrowing of the lumbar spine with 
arthritis (lumbar spine disability) and for an increased 
evaluation for a lumbar spine disability on and after 
September 23, 2002 are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, a cervical spine disability 
was manifested by arthritis and slight limitation of motion.

2.  On and after September 23, 2002, a cervical spine 
disability is manifested by moderate limitation of motion.

3.  On and after September 26, 2003, a cervical spine 
disability is manifested by C7 and C8 radiculopathy.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5290 (2002).

2.  On and after September 23, 2002, the criteria for an 
increased evaluation for a cervical spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5290 (2003).

3.  On and after September 26, 2003, the criteria for a 
separate evaluation for neurological manifestations of a 
cervical spine disability have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
increased evaluations for a cervical spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, a March 2002 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of the claim 
informing him that disability ratings and effective dates 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

By a May 2002 rating decision, service connection for a 
cervical spine disability was granted and 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5290 (2001), effective February 28, 2001.  See 
38 C.F.R. § 4.27 (2002).  The veteran appealed the disability 
evaluation.  By a December 2003 rating decision, the RO 
assigned a 20 percent evaluation for a cervical spine 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290 
(2003), effective September 23, 2002.  The veteran perfected 
his appeal.

An April 2002 VA examination was conducted.  The veteran 
reported persistent neck pain that had gradually worsened, 
was 3 to 4/10 and radiated to the shoulders or arms.  The 
veteran reported a cracking sensation in his neck when he 
turned it to either side.  Upon examination, the range of 
cervical spine motion was not limited, but there was pain on 
lateral movement.  The diagnosis was cervical arthritis.  An 
April 2002 x-ray of the cervical spine showed partial fusion 
of C2 and C3, probably post traumatic, and degenerative 
arthritis of the C4-5 level.  

In a June 2002 private medical record, the veteran reported 
that he had started a new job one month prior and had 
developed considerable pain in his upper back and arms and 
numbness of his arm from his elbow to his hands.  The 
examiner recommended the veteran not do any type of lifting 
work.  Examination showed no gross deformities of the arms 
and shoulders, good pulses, and equal hand strength.

In an October 2002 VA medical record, there was equal grip 
strength and the veteran was able to undress with no 
difficulty.  In a December 2002 VA record, the veteran 
reported headaches from the back of his neck radiating 
upwards.  The impression was tension headaches, possible 
cervical degenerative joint disease.  A December 2002 VA 
spine x-ray showed mild changes of spondylosis at C4-5, no 
bony injury, and there appeared to be partial congenital 
fusion of C2 and C3.  

A December 2002 private cervical spine x-ray was negative for 
any acute abnormality but showed degenerative changes.  

In an April 2003 VA medical record, the veteran reported 
radiating cervical pain to the shoulders and arms.  The 
impression was osteoarthritis of the spine.  

In a May 2003 private medical record, the veteran reported 
discomfort in the neck radiating down into the forearms and 
hand numbness.  Examination showed possible atrophy of the 
bilateral thenar muscles, bilateral positive Phalen's and 
Tinel's sign, and Spurling's maneuver positive for left arm 
radiation to the mid-forearm.  Deep tendon reflexes in the 
upper extremities were symmetric.  There was full range of 
cervical spine motion.  The examiner found that the veteran 
was not limited in his activities of daily living.  The 
impressions were possible cervical disk space disease with 
possible radiculopathy and possible carpal tunnel syndrome.  

In an August 2003 VA medical record, the impression was 
peripheral neuropathy with possible combined cervical lesion, 
like canal stenosis.  In a September 2003 VA record, the 
veteran reported neck pain radiating to the vortex of the 
head and down both arms to the mid-forearm.  The neck pain 
was aggravated by repeated twisting and turning of the head 
and neck and with lifting.  The radiation into the head and 
arms followed and was affected by the same factors.  The 
veteran had 2 to 3 times more neck pain than arm pain.  The 
pain was better with rest and medication.  The impression was 
cervical spine degenerative disc disease without clinical 
evidence of cervical spine herniated nucleus pulposus or cord 
compression.  

An October 2003 VA spine examination was conducted.  The 
veteran reported constant neck pain that caused a headache in 
the morning and occasionally radiated down his arms.  
Twisting aggravated the pain, which was dull and was 3 to 
6/10.  He took over the counter medication that helped to 
reduce the neck pain.  The veteran did not use a neck brace.  
The veteran stated he gave up his job on medical 
recommendation about 2 years ago because it was causing pain.  
For recreation, the veteran rode a motorcycle but turning his 
neck while driving increased neck pain.  Upon examination, 
there was cervical spine flexion to 40 degrees, extension to 
30 degrees, bilateral lateral flexion to 40 degrees, and 
bilateral rotation to 50 degrees, all with pain.  Upon 
repetition, both flexion and extension were more limited.  
There was no tenderness over the cervical spine, no evidence 
of muscle spasm, and no motor weakness.  Deep tendon reflexes 
were intact in the upper extremities.  Sensory examination 
results were not clear-cut, but there appeared to be 
decreased sensation to pinprick over both arms.  The examiner 
noted that August 2003 nerve conduction studies revealed 
decreased motor nerve conduction velocity in the upper 
extremities and a September 2003 neurosurgery consultation 
showed degenerative disc disease.  The diagnosis was 
degenerative disc disease of the cervical spine with possible 
radiculopathy supported by nerve conduction studies.

In a January 2004 private medical record, the veteran 
reported neck pain of 5 or 6/10 that radiated.  He reported 
poor sleep due to pain.  A May 2004 private electromyography 
(EMG) report impression was mild bilateral carpal tunnel 
syndrome and ulnar neuropathy at the elbow, left more than 
right.  There was also an element of C8 radiculopathy noted.  
A June 2004 private record noted that a recent EMG revealed 
evidence of C7 and C8 radiculopathy.  The private examiner 
opined that this was the cause of disability and pain in the 
arms and shoulders.  

In an undated statement, the veteran reported that not 
working for the past 2.5 years had improved his spine motion 
and reduced pain; that he had trouble writing due to numbness 
in the hands and arm pain; this his neck pain radiated 
through the shoulders and down his arms; that he had 
headaches upon waking; that he had poor sleep due to back, 
neck, shoulders, and leg pain; and that there was constant 
neck grinding and crunching when turning his head.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claims 
for increase under both the old and new criteria.  Thus, 
there is no prejudice to the veteran for the Board to apply 
the regulatory revisions of September 23, 2002 and September 
26, 2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Initial evaluation for a cervical spine disability

Prior to September 23, 2002, traumatic arthritis was rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2002).  Degenerative arthritis established by x-ray 
findings was rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  For limitation of cervical spine motion, 20 and 30 
percent evaluations were assigned for moderate and severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

The veteran's initial 10 percent evaluation contemplates 
slight limitation of cervical spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  The April 2002 VA 
examiner found no limitation of cervical spine range of 
motion.  Accordingly, the evidence did not demonstrate 
moderate limitation of cervical spine motion and an initial 
evaluation in excess of 10 percent is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  But there is no evidence of fracture of a vertebra, 
ankylosis of the spine, ankylosis of the cervical spine, or 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5287, 5293 (2002).  Accordingly, an 
evaluation in excess of 10 percent is not warranted.


Cervical spine disability evaluation on and after September 
23, 2002

On and after September 23, 2002, traumatic arthritis was 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis 
established by x-ray findings was rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003).  A 30 percent evaluation 
was assigned for severe cervical spine limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation 
was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and a 
60 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

For purposes of evaluation, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, orthopedic disabilities were 
evaluated using criteria for the most appropriate orthopedic 
diagnostic code or codes and neurologic disabilities were 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).  

Effective September 26, 2003, the diagnostic code for 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243.  A 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

For purposes of evaluation, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  If intervertebral disc syndrome is present 
in more than one spinal segment and the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of incapacitation episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(3).

Effective September 26, 2003, under the revised rating 
criteria for spine disabilities, a 30 percent evaluation is 
assigned for forward flexion of the cervical spine 15 degrees 
or less or favorable ankylosis of the entire cervical spine; 
a 40 percent evaluation is assigned for unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V.  

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's current 20 percent evaluation contemplates 
arthritis with moderate limitation of cervical spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The 
objective medical evidence of record shows almost full 
cervical spine flexion, almost full lateral flexion, and over 
half of full cervical spine extension and rotation.  Severe 
limitation of cervical spine motion was thus not 
demonstrated.  Accordingly, an increased evaluation is not 
warranted.

The Board has considered other potentially applicable 
diagnostic codes on and after September 23, 2002.  Schafrath, 
1 Vet. App. at 595.  But although intervertebral disc 
syndrome was diagnosed, there was no evidence of 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  
Moreover, there is no evidence of fracture of the vertebra, 
ankylosis of the spine, or ankylosis of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287 (2003).  
Accordingly, an increased evaluation is not warranted on and 
after September 23, 200.

The Board has also considered other potentially applicable 
diagnostic codes, including the revised rating criteria 
effective September 26, 2003.  Schafrath, 1 Vet. App. at 595.  
But the objective medical evidence of record showed cervical 
spine flexion to 40 degrees without any evidence of 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula (2006).  
Accordingly, an increased evaluation after September 26, 2003 
is not warranted.

The Board has also considered whether the veteran is entitled 
to a separate evaluation for a neurological component of his 
cervical spine disability.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  Under the revised rating criteria for 
spine disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  In October 2003, a VA examiner 
diagnosed degenerative disc disease of the cervical spine 
with possible radiculopathy, based on nerve conduction 
studies.  Private medical records from May and June 2004 
found C7 and C8 radiculopathy, as supported by EMG findings.  
Accordingly, the Board finds that a separate evaluation for a 
neurological component of the cervical spine disability is 
warranted.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca, 8 Vet. App. at 206.  The veteran reported neck pain 
with radiation, aggravation upon twisting of the head and 
neck and with lifting, a headache in the morning, and poor 
sleep due to pain.  The veteran did not wear a neck brace and 
used over the counter medication to relieve pain.  The 
objective medical evidence of record indicated that 
repetition caused more limited cervical spine flexion and 
extension, but there was no evidence of weakness, 
fatigability, or incoordination.  The veteran is not entitled 
to an increased evaluation based on these provisions because 
the evidence of record shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within the assigned 
evaluations.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 
Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's cervical spine disability present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the cervical spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor did it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Although the 
veteran reported that he no longer worked due to his cervical 
spine disability, marked interference has not been shown.  
Moreover, there is no evidence of frequent hospitalization 
for a cervical spine disability.  In the absence of any 
additional factors, the RO's failure to consider referral of 
this issue for consideration of an extraschedular rating or 
failure to document its consideration of this section did not 
prejudice the veteran.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a cervical 
spine disability is denied.

On and after September 23, 2002, an increased evaluation for 
a cervical spine disability is denied.

On and after September 26, 2003, a separate evaluation for 
the neurological manifestations of the veteran's cervical 
spine disability, to include cervical spine radiculopathy, is 
granted.


REMAND

The veteran also claimed entitlement to an initial evaluation 
in excess of 10 percent and an increased evaluation on and 
after September 23, 2002 for a lumbar spine disability.  The 
Board finds that this issue must be remanded because 
additional medical evidence is required to make a fully 
informed decision on the appeal.  Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical 
information for evaluation purposes).

The evidence of record before the Board is unclear regarding 
the etiology certain neurological findings.  The Board must 
consider neurological manifestations when determining the 
disability evaluations for the service-connected lumbar spine 
disability.  See 38 C.F.R. §4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2006).  

Here, the evidence suggests, but does not confirm, 
neurological manifestations throughout the time period.  The 
veteran has consistently reported low back pain with 
occasional radiating pain and numbness, but denied any 
bladder or bowel dysfunction.  In an April 2002 VA 
examination, a neurological examination showed no weakness of 
the right lower extremity, but showed left deformity with 
atrophy of the distal half of the left leg, hyperactive 
reflexes at the knee and ankle jerks, and a decreased 
response to pinprick in the foot up to the knee.  The 
diagnoses were lumbar arthritis with narrowing disk spaces at 
L3/-L4 and L4-L5 and diabetic neuropathy, lower extremity.  
An October 2002 VA medical record noted mild left calf 
atrophy, diminished left leg sensation, a gait with slight 
limp, but a negative straight leg raise test and equal deep 
tendon reflexes.  An April 2003 VA record noted hyporeflexive 
reflexes, but good gait and muscle strength.  

A May 2003 private medical record noted a positive straight 
leg raise test.  The impressions were lumbar disc problems 
with possible radiculopathy and diabetes with probable 
polyneuropathy.  A September 2003 VA medical record 
impression was lumbar spine degenerative disc disease without 
clinical evidence of lumbar spine herniated nucleus pulposus 
or cord compression.  An October 2003 VA spine examination 
found a slightly abnormal gait, absent deep tendon reflexes 
at the left knee and bilateral ankles, but no motor weakness.  
There appeared to be decreased sensation to pinprick over 
both legs including the buttocks.  The VA examiner noted that 
August 2003 nerve conduction studies revealed decreased motor 
nerve conduction velocity in the lower extremities.  The 
diagnoses were degenerative disc disease of the lumbar spine 
with possible radiculopathy supported by nerve conduction 
studies.  In a January 2004 private medical record, the 
examiner noted that numbness was due to poor diabetes 
control.  

Accordingly, the Board has determined that the medical 
evidence of record is insufficient upon which to make a 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must afford the veteran VA 
examinations to determine the current 
extent of the orthopedic and neurological 
impairment resulting from his lumbar spine 
disability.  The claims file must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide any requested 
opinions without resort to speculation, it 
must be so stated.  The report prepared 
must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the lumbar spine, in 
degrees, noting by comparison the normal 
range of motion of the lumbar spine.  It 
must also be determined whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the lumbar 
spine disability, expressed in terms of 
the degree of additional range of motion 
loss or favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  Finally, 
an opinion must be stated as to whether 
any pain found in the lumbar spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the lumbar spine 
disability, including any noted during 
nerve conduction and/or electromyography 
studies, to evaluate radiating pain, if 
any, that results from the lumbar spine 
disability.  The examiner must determine 
which, if any, neurological findings are 
due to the lumbar spine disability versus 
which neurological findings are due to 
other conditions, such as the veteran's 
diabetes mellitus.  It must also be noted 
whether the veteran has intervertebral 
disc syndrome; if so, the examiner should 
state whether the veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71, and the frequency and total 
duration of such episodes over the course 
of the past 12 months.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


